But
Shippen, President,
said, that the practice had been otherwise; and he thought with great reason and propriety. He remembered to have heard of an old decision when Logan was Chief Justice, in which it was expressly settled, that money paid on account of a bond, should first be applied to discharge the interest due at the time of the payment, and the residue, if any, credited towards satisfaction of the principal. By this rule, the Gentlemen of the Bar had uniformly governed their calculations before the Revolution.